Citation Nr: 0405951	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 4, 2001, 
for the award of service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which granted service connection 
for bilateral hearing loss, effective from April 4, 2001, the 
date of receipt of the veteran's claim for benefits.  The 
veteran filed a notice of disagreement with the effective 
date of the award, and this appeal ensued.  In October 2003, 
the veteran testified at a personal hearing, which was held 
at the RO before the undersigned.  


FINDINGS OF FACT

1.  On April 4, 2001, VA received the veteran's original 
claim for service connection for bilateral hearing loss.  

2.  In a July 2001 rating decision, the RO awarded service 
connection for bilateral hearing loss, effective from April 
4, 2001, the date of receipt of the veteran's claim.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
2001, for entitlement to service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.400 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

At the outset, the Board is aware of the recent United States 
Court of Appeals for Veterans Claims (Court) decision in the 
case Pelegrini v. Principi, (2002), No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), which essentially held that the notice 
and assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the case 
at hand, VA received the veteran's claim for service 
connection for bilateral hearing loss in April 2001.  By VA 
letter, dated in May 2001, he was advised of the VCAA and 
informed of the specific evidence that was needed to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, he was advised of which 
portion of that information and evidence, if any, was to be 
provided by him and which portion, if any, VA would attempt 
to obtain on his behalf.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Hence, preadjudication notice was 
provided.  The RO, in a July 2001 rating decision, granted 
service connection for bilateral hearing loss, effective from 
the date of receipt of the claim, April 4, 2001.  He was 
notified of the decision and, in December 2001, VA received 
the veteran's notice of disagreement as to the effective date 
of the award.  

The issue has now become whether the veteran is entitled to 
an effective date earlier than April 4, 2001, for the award 
of service connection for bilateral hearing loss.  The 
veteran was issued a statement of the case in April 2002, and 
he pursued his appeal.  

VA General Counsel addressed the question of whether a VCAA 
duty to notify notice is required for "downstream" issues 
on which a notice of disagreement has been filed.  In a 
precedent opinion, General Counsel held that if, in response 
to notice of its decision on a claim for which VA has already 
given the appropriate notice under 38 U.S.C.A. § 5103(A), VA 
receives a notice of disagreement that raises a new issue, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case, if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(A) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue.  See VAOGCPREC 8-2003, 
December 22, 2003.  The Board shall be bound in its decisions 
by the regulations of the Department, instructions of the 
Secretary, and the precedent opinion of VA General Counsel.  
See 38 U.S.C.A. § 7104(c) (West 2002).  Under the 
circumstances of this case, the Board finds that "the record 
has been fully developed," and "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, No. 03-
7072 (Fed. Cir. Jan. 7, 2004).  Accordingly, the Board 
concludes it should proceed.  

In the case at hand, the veteran asserts that the effective 
date of the award of service connection for bilateral hearing 
loss should be in 1987.  He maintains that it was in that 
year he first began receiving medical treatment for a hearing 
loss and when he first began wearing hearing aids.  

The veteran served on active duty during World War II, and 
his award and decorations include the Purple Heart Medal and 
Combat Infantryman's Badge.  He maintains that his hearing 
loss was the result of sustained combat and artillery noise.  
Military personnel records note that he served in the 
infantry as a rifleman.  Although he was released from active 
military service in November 1945, he did not file a claim 
for service connection for bilateral hearing loss until April 
2001.  

In support of his application, which was received by VA on 
April 4, 2001, the veteran submitted a copy of his private 
audiology examination, dated in February 2001, showing 
bilateral hearing loss, and a medical statement from his 
treating physician.  The medical statement related the 
physician had treated the veteran for the past fourteen years 
for hearing problems and that, in his opinion, there was a 
possibility the veteran's military service could be a factor 
in the hearing loss.  

In June 2001, the veteran underwent VA audiology examination, 
which confirmed bilateral hearing loss.  Following the 
examination, and review of the claims file, the examiner 
offered that sustained combat noise could result in nerve 
damage, and that the veteran's hearing problem was being 
aggravated by a middle-ear condition.  

Based on review of the service medical records, and above-
mentioned medical reports and medical opinions, the RO, 
resolving all reasonable doubt in the veteran's favor, 
awarded him service connection for bilateral hearing loss.  
The effective date of the award was April 4, 2001, the date 
of receipt of the claim.  

During the veteran's personal hearing, he maintained he did 
not realize his hearing loss could have been attributable to 
his military service.  Since April 1987, he had been 
receiving non-VA medical treatment for hearing loss, which he 
had always thought was due to advanced age.  He alleges he 
applied for hearing aids; however, it was not until 2001 that 
his treating physician told him that the hearing loss could 
very well have been related to his military service.  So, it 
was not until April of that year he filed his claim with VA 
for entitlement to service connection for bilateral hearing 
loss.  

According to the governing legal and regulatory authority, 
the effective date of an award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase, will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later 
date (emphasis added).  In the case of service connection, 
the effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

In the veteran's case, he is arguing that the effective date 
for service connection for his hearing loss should be 
retroactive to April 1987, when he began receiving treatment 
for hearing loss and began wearing hearing aids.  The sole 
question for the Board to consider is whether the evidence in 
the record suggests a rational basis for assignment of an 
effective date prior to April 4, 2001; bearing in mind that 
the veteran did not actually file a claim for service 
connection for bilateral hearing loss until April 4, 2001.  

The veteran's initial, original, claim for service connection 
for bilateral hearing loss was made many years after his 
separation from active duty service.  A claim or application 
means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p).  
Also, the veteran related in testimony that he had not filed 
any hearing loss claim with the VA until April 2001, when he 
requested service connection for the disability.  When 
questioned why he had waited so long to file his claim, he 
related that he was not aware he could file an application 
until he found out from his non-VA treating physician, in 
early 2001, that the hearing loss could have been related to 
service, which, obviously was many years after separation 
from active duty.  Nonetheless, the Board notes that 
regulations are binding on all who seek to come within their 
sphere, regardless of actual knowledge of what is in the 
regulations or of the hardship resulting from innocent 
ignorance.  See Morris v. Derwinski, 1 Vet. App 260 (1991).  
The VA tries to disseminate as much information to the public 
as possible but, in reality, it is up to the individual 
veteran to review that information and pursue, through 
inquiry or application, anything he or she feels may pertain 
to his or her situation.  Since the veteran's claim was not 
received until many years after his separation from active 
duty service, the grant of benefits is from either the date 
of receipt of the claim or from the date entitlement arose, 
whichever is later.  

In support of his April 2001 claim, the veteran submitted, in 
April 2001, his private audiology test results and non-VA 
treating physician's medical opinion of a possible nexus 
between bilateral hearing loss and the veteran's military 
service.  Nonetheless, by regulation, the effective date is 
the date of receipt of the claim or the date entitlement 
arose whichever is later.  Again, since April 4, 2001, the 
date of receipt of the veteran's claim, is the later date, 
that date is the appropriate date of entitlement.  

A review of the evidence and the applicable laws and 
regulations does not reveal any liberalizing changes 
regarding the criteria for service connection for hearing 
loss which would permit retroactive payment of up to one year 
before the date of receipt of the veteran's formal claim for 
benefits.  See 38 C.F.R. § 3.114(a).  

In the veteran's case, there is simply no legal basis to 
assign an effective date earlier than April 4, 2001, for 
service connection for bilateral hearing loss, with no 
payment being actually made for any period prior to the first 
day of the calendar month following the month in which the 
award became effective.  See 38 U.S.C.A. § 5111; 38 C.F.R. 
§ 3.31.  There being no legal basis under the law to grant 
the benefit requested, the claim must be denied.  See 
Sabonis, 6 Vet. App. at 430.  


ORDER

An effective date earlier than April 4, 2001, for entitlement 
to service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



